DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the limitation “the heartbeat sound comprises at least one of a heartbeat sound heard through a stethoscope, a preset resounding heartbeat sound, and a preset majestic heartbeat sound” renders the claim indefinite.  It is unclear what is meant by a heartbeat sound heard through a stethoscope, it is unclear what the metes and bounds of “heard through a stethoscope” would be.    It is unclear what is meant by the terms “resounding” or “majestic”, it is unclear how these words further define the type of heartbeat sound.  It is unclear what the scope of the term “resounding” would be in this context.  It is unclear what the scope of the term “majestic” would be in this context.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0187935) in view of Baker (US 4781200).
Yoo shows an ultrasound diagnosis apparatus and method comprising: a probe configured to receive echo signals from a fetus ([0053]); a processor configured to acquire Doppler data based on the received echo signals ([0057], [0060]), determine a heart rate of the fetus based on period information of the Doppler data ([0060]), and a speaker configured to output the heartbeat sound ([0068], [0075]).
Also, further comprising a user interface configured to control an operation of the ultrasound diagnosis apparatus, wherein the user interface is further configured to receive an input for determining a type of the heartbeat sound, and wherein the processor is further configured to modulate the heartbeat Doppler sound into the heartbeat sound according to the type of the heartbeat sound (user interface for setting location of fetus heart and for setting response sensitivity which is considered adjusting depending on the type of sound the user desires to focus on; [0092]-[0093], [0102]-[0103]); wherein the type of the heartbeat sound comprises at least one of a heartbeat 

Baker discloses a fetal monitoring system.  Baker teaches modulate, based on the determined heart rate, a heartbeat Doppler sound of the fetus, which is acquired from the Doppler data, into a heartbeat sound that is similar to a sound of an actual heartbeat (column 13, lines 45-55).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yoo to modulate the heartbeat sounds of the fetus into a heartbeat sound that is similar to a sound of an actual heartbeat as taught by Baker, as the frequency upshifting will convert the fetal heart sounds back to the natural frequency range so that monitoring by people or audio apparatus results in sounds which are familiar to the listener (Baker, column 13, lines 45-55).

Claims 2-4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0187935) in view of Baker (US 4781200) as applied to claims 1 and 13 above, and further in view of Yang et al. (US 2016/0183918; hereinafter Yang).
Yoo fails to show wherein the processor is further configured to acquire gestational age information of the fetus based on the Doppler data and modulate the heartbeat Doppler sound into the heartbeat sound according to the gestational age information and the heart rate of the fetus;  wherein the gestational age information of the fetus includes at least one of a gestational age of the fetus, and head 
Yang discloses an ultrasound diagnosis apparatus.  Yang teaches wherein the processor is further configured to acquire gestational age information of the fetus based on the Doppler data and modulate the heartbeat Doppler sound into the heartbeat sound according to the gestational age information and the heart rate of the fetus (generate wearable signal having a form of an audio signal according to a predetermined audio processing standard; [0079]-[0081]);  wherein the gestational age information of the fetus includes at least one of a gestational age of the fetus, and head circumference, abdominal circumference, femur length, abdominal thickness, transverse trunk diameter and crown rump length, all of which correspond to the gestational age of the fetus ([0079]-[0081]);  wherein the processor is further configured to compare the heart rate with a standard heart rate of a plurality of fetuses corresponding to gestational age information of the fetus, determine modulation information based on a result of the comparing of the heart rate with the standard heart rate and a standard heartbeat sound for the plurality of fetuses, and modulate the heartbeat Doppler sound 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo and Baker to acquire gestational age data and modulate the audio signal according to the gestational age data as taught by Yang, as this will allow for a more accurate reproduction of the heartbeat sound by correlating the sound to the fetus’ age.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0187935) in view of Baker (US 4781200) as applied to claim 1 above, and further in view of Laflamme (US 2007/0009117).
Yoo fails to show wherein the processor is further configured to control the speaker to output prenatal music based on a state of the heart rate of the fetus.  
Laflamme discloses a fetal environment device.  Laflamme teaches wherein the processor is further configured to control the speaker to output prenatal music based on a state of the heart rate of the fetus ([0016]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Yoo and Baker, to control the speaker to output prenatal music based on a state of the heart rate of the fetus as taught by Laflamme, as outputting music to be heard by the fetus may help to further the child’s later development (Laflamme, [0002]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN CWERN/           Primary Examiner, Art Unit 3793